         Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 1 of 8 PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                      ALEXANDRIA DIVISION

    ZACHARY PERRY and Nicole Parker,
                                                                Civil Action No. _________________
            Plaintiffs,

    v.                                                          Section: ________________________

    BAKER HUGHES, A GE COMPANY, LLC;
    Dresser, LLC; and the Louisiana Department                  Judge: _________________________
    of Environmental Quality,

            Defendants.                                         Magistrate: _____________________


                                            NOTICE OF REMOVAL

           Defendants Baker Hughes, a GE Company, LLC (now known as Baker Hughes Holdings

LLC) and Dresser, LLC (collectively, “Defendants”) file this Notice of Removal and hereby

remove the civil action styled Zachary Perry, et al. v. Baker Hughes, a GE Company, LLC, et al.,

No. 268814, pending in the 9th Judicial District Court, Parish of Rapides, State of Louisiana (the

“State Court Action”),1 to the United States District Court for the Western District of Louisiana.

This notice of removal is filed pursuant to 28 U.S.C. §§ 1441 and 1446.

                                         Summary of Basis for Removal

           1.       Plaintiffs filed the State Court Action on August 21, 2020.

           2.       In the State Court Action, Plaintiffs allege past and continuing property damage

due to alleged trichloroethylene (“TCE”) contamination from Dresser, LLC’s Flow and Process

Technology Facility (the “Facility”) located in Rapides Parish, Louisiana.




1
    See Pl.’s Pet. for Damages, attached hereto as Exhibit 1.

                                                            1
      Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 2 of 8 PageID #: 2




       3.     Plaintiffs Petition for Damages, while impermissibly vague, seeks damages for

alleged property damage due to TCE contamination, the remedies for which include remediation

of soil and groundwater. The value of such damages exceeds $75,000.

       4.     Plaintiffs Zachary Perry and Nicole Parker are citizens of Louisiana who are alleged

to be domiciled in Rapides Parish.

       5.     Defendant Baker Hughes, a GE Company, LLC is now known as Baker Hughes

Holdings LLC. The members of Baker Hughes Holdings LLC are:

              a.      GE Oil & Gas US Holdings I, Inc., a Delaware corporation with its principal

                      place of business located at 191 Rosa Parks Street, Cincinnati, Ohio 45252.

              b.      CFC Holdings LLC, which is wholly owned by EHHC NewCO LLC. The

                      citizenship of EHHC NewCO LLC is described in Paragraph 5(c)–(d)

                      below.

              c.      EHHC NewCO LLC, which is wholly owned by Baker Hughes Company.

                      The citizenship of Baker Hughes Company is described in Paragraph 5(d)

                      below.

              d.      Baker Hughes Company, a Delaware corporation with its principal place of

                      business located at 17021 Aldine Westfield Road, Houston, Texas 77073.

       6.     Defendant Dresser, LLC is a limited liability company and a wholly owned

subsidiary of Baker Hughes Holdings LLC.

       7.     Defendant Baker Hughes, a GE Company, LLC (now known as Baker Hughes

Holdings LLC) has not been served with the State Court Action but became aware of the litigation

on or about September 4, 2020.

       8.     Defendant Dresser, LLC was served with this litigation on September 4, 2020.



                                               2
      Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 3 of 8 PageID #: 3




       9.       Defendant Louisiana Department of Environmental Quality (“LDEQ”) is a state

regulatory agency and a subdivision of the State of Louisiana

       10.      On information and belief, Defendant LDEQ has not been served with the State

Court Action.

                                             Jurisdiction

       11.      This Court has original jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a)(1), in that this is a civil action between citizens of different states where the matter in

controversy exceeds the sum of $75,000.

       12.      Based on the damages claimed in Plaintiffs’ Petition for Damages, it is “facially

apparent that the claims are likely above $75,000.” Luckett v. Delta Airlines, 171 F.3d 295, 298

(5th Cir. 1999).

       13.      Plaintiffs Zachary Perry and Nicole Parker are domiciled in and citizens of the state

of Louisiana.

       14.      Defendant Baker Hughes, a GE Company, LLC (now known as Baker Hughes

Holdings LLC) is a citizen of Delaware, Ohio, and Texas.

       15.      Defendant Dresser, LLC is a citizen of Delaware, Ohio, and Texas.

       16.      Although LDEQ has no citizenship for purposes of diversity jurisdiction and would

thus generally preclude removal pursuant to 28 U.S.C. § 1332, LDEQ has been improperly joined

such that removal is proper despite its inclusion in the State Court Action. Generally, the presence

of a state as a party precludes the exercise of diversity jurisdiction “because a state is not a citizen

for purposes of diversity jurisdiction.” Louisiana v. Union Oil Co. of Cal., 458 F.3d 364, 366 (5th

Cir. 2006). However, “[i]n every case where a diverse defendant proves that the plaintiff’s

decision to join [a non-diverse] party is improper, the diverse defendant gains access to the federal



                                                   3
          Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 4 of 8 PageID #: 4




courts.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 575 (5th Cir. 2004). A non-diverse

defendant is improperly joined where, as here, “there is no possibility of recovery by the plaintiff”

against that defendant. Id. at 573; id. at 573 n.9 (“A ‘mere theoretical possibility of recovery under

local law’ will not preclude a finding of improper joinder.”).

            17.       Here, Plaintiffs’ claims against LDEQ are premised on its alleged failures to (1)

adequately investigate the purported contamination emanating from the Facility, and (2) warn

Plaintiffs of the alleged contamination, which they claim resulted in damage to their property.2

Neither allegation supports a claim against LDEQ under Louisiana law.

            18.       First, contrary to Plaintiffs’ contentions, LDEQ does not owe Plaintiffs a general

duty to investigate in any particular way or remediate purported contamination of their property.

Landry v. Laney Directional Drilling Co. et al., No. 09-615-JVP-SCR, 2009 WL 3833831, at *4

(M.D. La. Nov. 16, 2009) (concluding that LDEQ was improperly joined because it had “no legal

duty to either test or remediate the material that was allegedly deposited on plaintiffs property” by

a drilling company). Indeed, “[t]he state cannot and should not bear the costs associated with a

private profit making venture.” La. R.S. § 30:2271.

            19.       Second, LDEQ’s decisions made in the course of conducting an investigation are

“regulatory matters, not civil matters, and are therefore ‘not within the scope of the district court’s

constitutional grant of original jurisdiction.’” Butler v. Denka Performance Elastomer LLC, No.

CV 18-6685, 2019 WL 1160814, at *6 (E.D. La. Mar. 13, 2019) (quoting Matter of American

Waste & Pollution Control Co., 588 So. 2d 367, 373 (La. 1991)). Plaintiffs’ recourse, if any,

therefore lies not in tort, but instead in the Administrative Procedure Act. Id. (“A party seeking to

challenge DEQ action or inaction must follow the procedures set out in La. 30:2050.11.”).



2
    See, e.g., Pls.’ Pet. ¶ 23.

                                                      4
          Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 5 of 8 PageID #: 5




            20.       Third, LDEQ is immune from suit in connection with decisions made in

investigating the Facility. Louisiana Revised Statute Section 9:2798.1 makes clear that liability

cannot be imposed on state agencies “based upon the exercise or performance or the failure to

exercise or perform their policymaking or discretionary acts when such acts are within the course

and scope of their lawful powers and duties.” Plaintiffs have pointed to no statute, regulation, or

policy that requires LDEQ to use any particular method or procedure to investigate alleged

groundwater and soil contamination. Moreover, decisions regarding how to conduct such an

investigation necessarily involve policy judgments, including how best to assess and respond to

claims of environmental contamination and where to employ finite resources across the state. See,

e.g., Marino v. Parish of St. Charles, 09-197 (La. App. 5 Cir. 10/27/09), 27 So. 3d 926, 931-32

(finding Parish immune from suit alleging negligent failure to maintain drainage system because

Parish’s decisions involved elements of judgment and choice based on social and economic

considerations and were therefore discretionary).

            21.       Plaintiffs’ failure to warn claims suffer from the same infirmities. Louisiana law

imposes no generalized duty on LDEQ to warn of groundwater and soil contamination allegedly

emanating from waste disposal at an industrial facility under the circumstances here. Plaintiffs

cite to Louisiana Administrative Code Section 33:109 for the proposition that LDEQ had a duty to

warn Plaintiffs and that the duty was mandatory.3 But a duty is discretionary, not “mandatory,”

when it “involves an element of judgment or choice.” Id. at 931. Section 33:109 makes clear that

LDEQ must act only “as reasonably determined by the department to be appropriate” and must

provide notice only to those “whom the department reasonably determines are likely to be

adversely affected by the release.” The exercise of such judgment is inherently discretionary.



3
    Pls.’ Pet. ¶ 12, 23.

                                                      5
      Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 6 of 8 PageID #: 6




Moreover, any decisions regarding public notice are part of LDEQ’s regulatory functions, not the

proper subject of a tort suit. Butler, 2019 WL 1160814 at *6 (rejecting duty to warn claims asserted

against LDEQ because LDEQ’s actions in providing public notice are part of LDEQ’s “regulatory

framework” and are not the appropriate subject of a tort suit).

       22.     “To seek damages from the State for [alleged] exposure to emissions from a private

defendant’s manufacturing facility ventures into absurdity.” Id. (dismissing failure to warn claims

asserted against LDEQ). That is exactly the case here. Because there is no reasonable basis upon

which this Court can predict that Plaintiffs will recover from LDEQ, it has been improperly joined

in this lawsuit. Thus, complete diversity exists, and this case is properly removed to this Court.

Landry, 2009 WL 3833831, at *4 (concluding that LDEQ’s presence in lawsuit did not “divest the

court of diversity jurisdiction” because plaintiffs had failed to state a claim against LDEQ).

                             Compliance with Removal Procedures

       23.     This Notice of Removal is filed within 30 days after Defendants received a copy of

Plaintiff’s Petition for Damages. See 28 U.S.C. § 1446(a), (b)(1).

       24.     No other defendants have been properly joined and served. See id. § 1446(b)(2);

see also, e.g., Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993) (per curiam)

(holding that consent of improperly joined codefendants is not required).

       25.     The amount in controversy is greater than $75,000. See 28 U.S.C. § 1446(c)(2).

       26.     Venue is proper in the Western District of Louisiana, Alexandria Division because

the State Court Action is pending in Rapides Parish, Louisiana. See id. § 1441(a)

       27.     A copy of this Notice is being served on counsel for all parties and filed with the

clerk of the 9th Judicial District Court. See id. § 1446(d).




                                                  6
Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 7 of 8 PageID #: 7




                               Respectfully submitted,


                               s/ Andrew M. Stakelum
                               Andrew M. Stakelum (La. #30738)
                               astakelum@kslaw.com
                               KING & SPALDING LLP
                               1100 Louisiana St., Suite 4000
                               Houston, TX 77002
                               Tel: (713) 751-3200
                               Fax: (713) 751-3290
                               -and-
                               Eric E. Jarrell (La. #16982)
                               ejarrell@kingjurgens.com
                               Robert J. Burvant (La. #14119)
                               rburvant@kingjurgens.com
                               Michael J. Cerniglia (La. #29792)
                               mcerniglia@kingjurgens.com
                               KING & JURGENS, L.L.C.
                               201 St. Charles Ave., 45th Floor
                               New Orleans, LA 70170
                               Tel: (504) 582-3800
                               Fax: (504) 582-1233
                               Counsel for Baker Hughes, a GE
                               Company, LLC (now known as Baker
                               Hughes Holdings LLC), and Dresser, LLC




                                 7
     Case 1:20-cv-01293 Document 1 Filed 10/02/20 Page 8 of 8 PageID #: 8




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon all known

counsel of record via email and by filing with the Clerk of Court using the CM/ECF system.

       Houston, Texas, this 2nd day of October, 2020.


                                           s/ Andrew M. Stakelum
                                           Andrew M. Stakelum




                                              8
